In its motion for rehearing the State, through the district attorney who prosecuted this case, seriously contends (as it did upon orginal submission) that the statement made by deceased a few minutes before the homicide was res gestae and, therefore, admissible. We think counsel in his zeal has lost sight of the distinction very clearly pointed out in Judge Henderson's opinion in Wooley v. State, (Texas Crim. Rep.), 64 S.W. Rep., 1054. There, the theory of the State was that defendant lay in wait for deceased in some woods on the Wooley farm, and shot deceased on account of previous ill-feeling. Accused defended on the ground that he killed in self-defense, and accounted for his presence in the woods at the particular time as having gone there to shoot a hawk; that deceased was at an unusual and unexpected place, and began the attack. Over the defendant's objection, the State was permitted to prove by two witnesses that just before the homicide deceased stated in their presence what his purpose was in going to the place where the homicide occurred. It was admitted as being res gestae. After discussing the matter at some length Judge Henderson said:
"It is true, the testimony is res gestae of deceased's act; that is, his verbal act in connection with and explaining his conduct in being *Page 98 
on the Wooley farm. But res gestae is not always admissible, especially where it makes proof of a fact that is bound to materially affect a defendant, and he has no notice or knowledge of such fact."
Being confirmed in our views that our former disposition of this case was correct, the State's motion for rehearing is overruled.
Overruled.